PCIJ_AB_58_PolishAgrarianReform_DEU_POL_1933-07-29_ANX_01_NA_NA_EN.txt. POLISH AGRARIAN REFORM 189

ANNEX.

DOCUMENTS SUBMITTED TO THE COURT.

DOCUMENTS FILED IN THE COURSE OF THE ORAL PROCEEDINGS:
By the Agent for the German Government:

Article 99 of the Constitution of the Republic of Poland (Dz. Ust. R. P.,
No. 44 of June ist, 1921, pos. 267, p. 633).

Law of December 28th, 1925, concerning the carrying out of the agrarian
reform (Dz. Ust, R. P., No. 1 of Jan. gth, 1926, pos. 1, p. 2).

Minutes of the 69th Session of the Council (L. N., Official Journal,
XIIIth Year, No. 12 (Part Two), Dec. 1932, pp. 1970 ef sqq.).

Minutes of the Ggth Session of the Council (L. WN., Official Journal,
NIIIth Year, No. 12 (Part Two), Dec. 1932, pp. 1987 ef sgq.).

Minutes of the 7oth Session of the Council (L. N., Official Journal,
XIVth Year, No. 2, Feb. 1933, pp. 223 et sqq.).

Law of March 17th, 1933, concerning the publication of the nominal list

of rural estates subjected to compulsory sale in 1933 (Dz. Ust. R. P.,
No. 21 of March 29th, 1933, pos. 150, P. 443).

Decree of the Council of Ministers of March 3oth, 1933, concerning the
preparation of the nominal list of rural estates subjected to compulsory
sale for the year 1933 (Dz. Ust. R. P., No. 22 of March 31st, 1933.
pos. 175, p. 466).

Photographic reproduction of the “nominal” lists for 1926, 1927, ‘928,
1929, 1930 and 1932.

à
Judgment of the Roumano-Hungarian Mixed Arbitral Tribunal of Julÿ 4th,
1925.

18

 
